UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7098


YUSEF HASSAN SYKES,

                 Petitioner – Appellant,

          v.

GENE M. JOHNSON, Director, Department of Corrections,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:10-cv-00654-REP)


Submitted:   February 13, 2012            Decided:   February 23, 2012


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Bernard Hargett, HARGETT LAW, PLC, Glen Allen, Virginia,
for Appellant. Susan Mozley Harris, Assistant Attorney General,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Yusef        Hassan    Sykes    seeks      to     appeal       the   district

court’s    order     denying      relief   on    his   28    U.S.C.      § 2254    (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                          See 28 U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue     absent     “a    substantial      showing         of     the   denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,         537    U.S.    322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.            We have independently reviewed the record

and    conclude     that   Sykes    has    not    made      the    requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                           2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3